   Case: 4:20-cv-01876-SPM Doc. #: 1 Filed: 12/29/20 Page: 1 of 3 PageID #: 1




                       UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MISSOURI, EASTERN DIVISION

 ASHLEY GONZALES,                                     )
                                                      )
                                Plaintiff,            )   Case No. 4:20-cv-01876
                                                      )
         vs.                                          )
                                                      )   JURY TRIAL DEMANDED
 O’FALLON CASTING COMPANY,                            )
                                                      )
                                Defendant.            )
                                                      )
                                                      )

                        NOTICE OF REMOVAL OF CIVIL ACTION

        TO THE CLERK AND JUDGES OF THE UNITED STATES DISTRICT COURT FOR

THE EASTERN DISTRICT OF MISSOURI, PLAINTIFF ASHLEY GONZALEZ AND HER

ATTORNEY OF RECORD:

        PLEASE TAKE NOTICE that Defendant O’Fallon Casting, LLC (hereinafter “Defendant”

or “O’Fallon Casting”) hereby removes the above-entitled action, Case No. 2011-CC01109, from

the Circuit Court of the County of St. Charles, State of Missouri, to the United States District Court

for the Eastern District of Missouri, Eastern Division, pursuant to 28 U.S.C. §§1331, 1441, and

1446.

        Defendant O’Fallon Casting, by and through its attorneys, Harris, Dowell, Fisher & Young,

L.C., states the following as grounds for removal of the above-captioned action:

        1. On November 20, 2010, Plaintiff instituted Civil Action No. 2011-CC01109 against

Defendant O’Fallon Casting in Division 5 of the Circuit Court of the Eleventh Judicial Circuit, St.

Charles County, State of Missouri, by filing a Petition for Damages. Defendant O’Fallon Casting

was served December 2, 2020, by service on Susan Boyle, Chief Financial Officer and HR

Manager, and received a copy of the Summons and Petition, a copy of which documents is attached



                                                  1
   Case: 4:20-cv-01876-SPM Doc. #: 1 Filed: 12/29/20 Page: 2 of 3 PageID #: 2




hereto and marked Exhibit A. Pursuant to 28 U.S.C. §1446(a), the attached Exhibit A constitutes

all process, pleadings and orders served upon Defendant or filed or received in this action by

Defendant O’Fallon Casting.

       2. Pursuant to 28 U.S.C. §1446(b) this Notice of Removal is timely filed as it is filed

within thirty (30) days after Defendant was served on December 2, 2020, and within one year after

commencement of this action.

                                  Federal Question Jurisdiction

       1. Under 28 U.S.C. Section 1441(a), any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant or

the defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.

       2. This action is a civil action of which this Court has original jurisdiction under 28 U.S.C.

§1331, and is one which may be removed by Defendant pursuant to the provisions of 28 U.S.C.

§1441, in that it arises under the Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e,

et seq., and the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.

       3. Defendant seeks to remove this case to the United States District Court for the Eastern

District of Missouri, on the basis of federal question jurisdiction.

       4. A copy of this Notice of Removal of Civil Action is being filed with the Clerk of the

Eleventh Judicial Circuit Court of St. Charles County, State of Missouri and written notice will be

given to Plaintiff’s counsel, Kevin Kasper and Ryan Schellert of the Kasper Law Firm.

       WHEREFORE, Defendant prays that this Court will make the proper orders to affect the

removal of this cause from the Circuit Court of the Eleventh Judicial Circuit, St. Charles County,

Missouri, to this Court.




                                                  2
   Case: 4:20-cv-01876-SPM Doc. #: 1 Filed: 12/29/20 Page: 3 of 3 PageID #: 3




                                            Respectfully submitted,

                                            HARRIS DOWELL FISHER & YOUNG, L.C.


                                            By:       /s/ Fred A. Ricks, Jr.
                                                  Fred A. Ricks, Jr., #31663MO
                                                  Elizabeth A. Johnson, #49193MO
                                                  15400 S. Outer 40, Suite 202
                                                  Chesterfield, MO 63017
                                                  Phone:      (636) 532-0300
                                                  Facsimile: (636) 532-0246
                                                  fricks@harrisdowell.com
                                                  ejohnson@harrisdowell.com

                                            Attorneys for Defendant



                                CERTIFICATE OF SERVICE

       I certify that on December 29, 2020, the foregoing document was filed electronically with
the Clerk of the Court to be served by operation of the Court’s electronic filing system on all
counsel of record, and sent by electronic mail to:

Kevin Kasper
Ryan Schellert
Kasper Law Firm
3930 Old Hwy 94 South, Ste. 108
Saint Charles, MO 63304
Telephone: 636-922-7100
Fax: 866-303-2874
KevinKasper@KasperLawFirm.net
RyanSchellert@KasperLawFirm.net



Attorneys for Plaintiff


       /s/ Fred A. Ricks, Jr.




                                               3
